Exhibit 10.1

 

AMENDMENT NO. 1 TO
CREDIT AGREEMENT

 

AMENDMENT NO. 1, dated as of April 22, 2014 (this “Amendment”), to the Credit
Agreement, dated as of December 5, 2012 (as so amended, the “Credit Agreement”),
among SIRIUS XM RADIO INC., a Delaware corporation (the “Borrower”), the Lenders
party thereto and JPMORGAN CHASE BANK, N.A. as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as collateral agent for
the Secured Parties (in such capacity, the “Collateral Agent”), and as an
Issuing Bank. Capitalized terms used but not defined herein shall have the
meanings given them in the Credit Agreement.

 

WITNESSETH

 

WHEREAS, the Borrower has requested the amendment to the Credit Agreement set
forth herein.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:

 

1. Amendment. Section 6.05(o) of the Credit Agreement is hereby amended by
deleting the reference to “3.5 to 1.0” therein and replacing it with “4.5 to
1.0”.

 

2. Representations and Warranties. The Borrower hereby represents and warrants
that as of the Amendment Effective Date (as defined below), immediately before
and after giving effect to this Amendment, (i) no Default or Event of Default
has occurred and is continuing and (ii) the representations and warranties of
any Credit Party set forth in the Credit Documents to which it is a party shall
be true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) on and as of the date hereof, except to the extent that any
such representation and warranty relates to an earlier date (in which case such
representation and warranty shall have been true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date).

 

3. Condition Precedent. This Amendment shall be effective upon completion of
each of the following conditions (the “Amendment Effective Date”) to the
satisfaction of the Administrative Agent:

 

(a) Execution and Delivery of Amendment. (i) the Administrative Agent shall have
received from the Borrower and each Lender constituting the Required Lenders,
either (x) a counterpart of this Amendment signed on behalf of such party or (y)
written evidence satisfactory to the Administrative Agent (which may include
telecopy, facsimile or other electronic transmission of a signed signature page
of this Amendment) that such party has signed a counterpart of this Amendment,
and (ii) the Administrative Agent acknowledges this Amendment in writing,
whether by executing an acknowledgement counterpart to this Amendment or
otherwise;



 



(b) Officer’s Certificate. The Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate certifying that as of the
Amendment Effective Date, immediately before and after giving effect to this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of any Credit Party set forth in the
Credit Documents to which it is a party shall be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) on
and as of the date hereof, except to the extent that any such representation and
warranty relates to an earlier date (in which case such representation and
warranty shall have been true and correct in all material respects (except to
the extent that any such representation and warranty is qualified by materiality
or Material Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects) as of such earlier date);

 

(c) Expenses. To the extent a written invoice therefore is submitted at least 1
Business Day prior to the Amendment Effective Date all reasonable, documented,
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of counsel) due and payable on or before the Amendment Effective Date by the
Borrower to JPMorgan Chase Bank, N.A. (or its Affiliates) in connection with
this Amendment shall have been paid; and

 

(d) Lender Consent Fee. The Borrower shall have paid a consent fee (the “Consent
Fee”) to the Administrative Agent, for the ratable account of the Applicable
Lenders (as defined below), equal to 0.05% of the aggregate principal amount of
the Revolving Commitments held by such Applicable Lenders immediately prior to
the Amendment Effective Date. “Applicable Lender” shall mean each Lender that
has delivered an executed counterpart to this Amendment prior to 5:00 p.m., New
York City time, on April 21, 2014, or such later date and time specified in
writing by the Borrower and notified in writing to the Lenders by the
Administrative Agent.

 

4. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms, conditions, representations, warranties and covenants contained in
the Loan Documents shall continue in full force and effect, including without
limitation, all liens and security interests granted pursuant to the Loan
Documents. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement on and after the Amendment Effective Date and all references to
the Credit Agreement in any Loan Document and all references in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
mean and be a reference to the Credit Agreement, as amended by this Amendment.

 

5. Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

 

6. Severability. If any term of this Amendment or any application thereof shall
be held to be invalid, illegal or unenforceable, the validity of other terms of
this Amendment or any other application of such term shall in no way be affected
thereby.



-2-



7. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendment to the Credit
Agreement contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendment. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.

 

8. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

-3-



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

  SIRIUS XM RADIO INC.           By: /s/ Barbara Daniel     Name: Barbara Daniel
    Title: Senior Vice President and Treasurer  



 

 



  JPMORGAN CHASE BANK, N.A.,     as Administrative Agent and as Lender          
  By: /s/ Peter B. Thauer     Name: Peter B. Thauer     Title: Managing Director
 

 

 



  Name of Institution:             Bank of America, N.A.       as a Lender      
      By: /s/ Jay D. Marquis       Name: Jay D. Marquis       Title: Director  

 

 



  Name of Institution:             BMO Harris Bank, N.A.,     as a Lender      
      By: /s/ Joan Spiotto       Name: Joan Spiotto       Title: Vice President
 

 

 



  Name of Institution:             BNP Paribas,       as a Lender            
By: /s/ Barbara Nash       Name: Barbara Nash       Title: Managing Director    
        By: /s/ Berangere Allen       Name: Berangere Allen       Title:
Director  

 

 



  Name of Institution:             The Bank of Tyokyo-Mitsubishi UFJ, Ltd.    
as a Lender             By: /s/ Ola Anderssen       Name: Ola Anderssen      
Title: Director  

 

 



  Name of Institution:             Barclays Bank PLC,     as a Lender          
  By: /s/ Gregory Fishbein       Name: Gregory Fishbein       Title: Assistant
Vice President  

 

 



  Name of Institution:             Citibank, N.A.,     as a Lender            
By: /s/ Keith Lukasavich       Name: Keith Lukasavich       Title: Director and
Vice President  

 

 



  Name of Institution:             Credit Agricole Corporate and Investment Bank
    as a Lender             By: /s/ Tanya Crossley       Name: Tanya Crossley  
    Title: Managing Director             By: /s/ Kestrina Budina       Name:
Kestrina Budina       Title: Director  

 

 



  Name of Institution:             DEUTSCHE BANK AG NEW YORK BRANCH,     as a
Lender             By: /s/ Kirk L. Tashjian       Name: Kirk L. Tashjian      
Title: Vice President             By: /s/ Michael Winters       Name: Michael
Winters       Title: Vice President  

 

 



  Name of Institution:             Morgan Stanley Bank, N.A.,     as a Lender  
          By: /s/ Scott Jensen       Name: Scott Jensen       Title: Authorized
Signatory  

 

 



  ROYAL BANK OF CANADA,     as a Lender             By: /s/ Sheldon Pinto      
Name: Sheldon Pinto       Title: Authorized Signatory  

 

 



  Name of Institution:             THE ROYAL BANK OF SCOTLAND PLC,     as a
Lender             By: /s/ Matthew Pennachio       Name: Matthew Pennachio      
Title: Director  

 

 



  SUNTRUST BANK, as a Lender             By: /s/ Brian Guffin       Name: Brian
Guffin       Title: Director  

 

 



  Name of Institution:             U.S. Bank National Association,     as a
Lender             By: /s/ Susan Bader       Name: Susan Bader       Title: Vice
President  

 

 



  Name of Institution:             Wells Fargo Bank, N.A.,     as a Lender      
      By: /s/ David Mallet       Name: David Mallett       Title: Managing
Director  

 

 